COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      William J. Gonyea Junior v. Orian Scott

Appellate case number:    01-16-00292-CV

Trial court case number: 2014-51066

Trial court:              152nd District Court of Harris County

        On October 4, 2016, this Court issued an order, abating the appeal and directing the trial
court to file findings regarding whether the portion of the reporter’s record recorded by Peggy
Hershelman was necessary to the issues appellant intended to raise on appeal. On November 3,
2016, a supplemental clerk’s record was filed containing the trial court’s findings. The trial
court found that the Hershelman reporter’s record was relevant but not necessary to the appeal.
The trial court found that plaintiff, Orian Scott, was required to pay for preparation of the
additional reporter’s record.
       On December 1, 2016, we issued an order reinstating the appeal and ordering the filing of
the reporter’s record by December 20, 2016, at appellant’s request. Appellant filed a motion to
amend our order, asking that we revise our December 1 order to correspond to the trial court’s
ruling. We grant appellant’s motion and withdraw the portion of the December 1 order that
order appellant to pay for the Hershelman reporter’s record. We order the remaining portion of
the reporter’s record, recorded by Hershelman, and requested by appellee, to be filed on or
before February 16, 2017 at appellee’s cost.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown_
                    Acting individually      Acting for the Court


Date: February 7, 2017